Citation Nr: 1814823	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in November 2015.  This matter was previously before the Board in May 2016, where the Board remanded the claims on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2016, the Board remanded this matter to, among other items, obtain VA examinations to address the Veteran's claimed asbestosis and low back disabilities.  

With respect to the Veteran's claimed low back disability, the VA examiner was directed to provide an etiology opinion with respect to the Veteran's current low back disability, specifically acknowledging and considering the Veteran's reports of his symptoms and the history of his disability, to include reports of an in-service back injury.  With respect to the Veteran's claimed asbestosis, the VA examiner was directed to determine whether the Veteran had asbestosis or any other lung condition related to military service, to include conceded exposure to asbestos in service.  The Board further directed the examiner to specifically acknowledge reports of his symptoms and history and to specifically address the prior diagnoses of asbestosis in the record and opine as to whether the diagnosis was made in error or if the diagnosed condition is in remission, if asbestosis is not found currently.  

In June 2016, the Veteran underwent a VA examination addressing both claimed conditions.  Regarding the Veteran's back condition, the examiner noted that the Veteran was diagnosed with advanced degenerative disc and joint disease of the lumbar spine in 2006, noting that the Veteran stated he injured his back in service mounting a jet engine, that his back has hurt since that time, and that he was able to work as a carpenter from 1969 until 2013.  Ultimately, the examiner opined that the Veteran's back condition was less likely than not caused by or a result of service, noting that his separation examination was silent for back problems, the Veteran's work history as a carpenter, and further stated that apart from undergoing back surgery in 1978, there is no documentation of persistent or recurrent back problems over the years since separation from service.  

However, the examiner does not appear to have addressed all relevant evidence of record in formulating his opinion.  For instance, while the examiner acknowledged the Veteran's claims that he injured his back in service and had experienced pain since then, the record also contains a number of lay statements submitted to the Board in February 2016 from individuals familiar with the Veteran, all of which appear to support the Veteran's contentions that he has had consistent back pain since service.  Additionally, while the examiner stated that there was no documentation of persistent or recurrent back problems over the years since separation from service, the Board notes that the Veteran's available VA treatment records document consistent complaints of back pain dating back to at least June 1998, in which "Lt paravertebral intermittent pain relieved by NSAID''s" is noted; VA treatment records from before 1998 do not appear to have been associated with the file.  And finally, by noting that there was "no documentation" of continuing back problems since service, the examiner appears to have impermissibly dismissed the Veteran's complaints of ongoing back pain solely because those complaints were not corroborate by corresponding medical treatment records.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Regarding the Veteran's claimed asbestosis, the examiner concluded that the Veteran did not have a diagnosis of asbestosis that was at least as likely as not incurred in or caused by his conceded in-service exposure to asbestos.  In support of that opinion, the examiner stated that the Veteran has never been diagnosed with any respiratory condition other than obstructive sleep apnea, and referenced the findings of a December 2015 CT scan and a July 2013 pulmonary function test in concluding that the Veteran did not have a current respiratory condition.  However, the examiner failed to address the Veteran's past diagnoses of asbestosis in February 2016 and September 1995, nor did the examiner opine as to whether those diagnoses were made in error.  For the foregoing reasons, the June 2016 VA examinations are inadequate, and a remand is therefore required to obtain new VA examinations and an adequate medical opinion.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination by an examiner who has not previously participated in this case, to determine the nature and etiology of the Veteran's current low back condition.  The examiner must opine as to whether the Veteran's current low back condition is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service.  The examiner should specifically address the lay statements of record with respect to the onset of symptoms associated with his claimed low back condition, and any continuity of symptomatology since onset, to include statements by the Veteran and lay statements submitted in February 2016.  

All opinions must be accompanied by an explanation.  The lack of a low back disability documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

2.  Then, arrange for a VA Examination by an examiner who has not previously participated in this case to address the nature and etiology of the Veteran's claimed asbestosis.  

The examiner is to identify any present lung condition, to include asbestosis, and for any such distinct lung disorder found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder began in or is otherwise related to the Veteran's military service.  The examiner should specifically address the Veteran's past lung disorder diagnoses of record, to include the diagnosis of asbestosis, and opine as to whether the diagnosis was made in error or if the diagnosed condition is in remission, if the diagnosed lung disorder is not found currently.  

All opinions must be accompanied by an explanation.  

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




